DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered. 

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito on 05/06/2022.

	In the Claims:

	Claim 10, line 1, replace the phrase “The computer program product of claim 9” with the phrase --The computer program product of claim 8--.

	Claim 16, line 1, replace the phrase “The computer system of claim 15” with the phrase --The computer program product of claim 15--.

	Claim 20, line 1, replace the phrase “The computer program product of claim 19” with the phrase --The computer program product of claim 18--.

Allowable Subject Matter
4.	Claims 1, 3-6, 8, 10-13, 15-18, and 20-23 are allowed.
	Claims 1, 3-6, 8, 10-13, 15-18, and 20-23 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference No. 7,774,211 B1 (Mullen et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein compiling an equipment type of each piece of equipment of at least one group of equipment, manipulating at least one group of equipment into sub groups based on known equipment type, assigning at least one parameter for each sub groups based on the equipment type and collected data, setting a range of values for the at least one parameter for each sub groups, creating a set of graphical images for each equipment to identify the settings and a status of the equipment, analyzing the received value associated with the at least one piece of equipment to determine if the value is within the range or outside the range with an alert of the received value is out of range, and generating a report of the equipment data, which is interactive and graphics as adjustable and modifiable as cited in independent claims 1, 8, and 15.
	
Instead, Mullen et al. disclose a system and process to manage and administer assets of an institution including a graphical user interface to display urgent device alerts and scheduled task reminders; the system includes a consolidation engine to receive and consolidate data from auto-generation and manual-generated data sources to maintain a close watch of asset operating condition and asset location within a given facility.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864